


Exhibit 10.X

5TH FLOOR

 

--------------------------------------------------------------------------------


 

FIRST LEASE ADDENDUM

 

This FIRST LEASE ADDENDUM (“Addendum”) is made and entered into as of
November 1, 2002 (the “Effective Date”) by and between CITINATIONAL-BUCKEYE
BUILDING CO., a California limited partnership (“Landlord”), and CITY NATIONAL
BANK, a national banking association (“Tenant”), to amend and supplement that
certain Office Building Lease between Landlord and Tenant, dated as of August 1,
2000 (the “Lease”).

 

1.                                      Terms. All capitalized terms used in
this Addendum that are not otherwise defined herein shall have the same meanings
as in the Lease.

 

2.                                      Amendment of Paragraph 1 of the Lease. 
Notwithstanding anything to the contrary contained in Paragraph 1 of the Lease,
the term of the Lease shall terminate on December 31, 2006.

 

3.                                      Amendments of Paragraph 7 of the Lease. 
Notwithstanding anything to the contrary contained in Paragraph 7 of the Lease,
in no event shall Landlord require any completion bond in connection with any
Tenant improvements, alterations or repairs and in no event shall the
administrative fee for Landlord’s administration of Tenant work under Paragraph
7 exceed 10% of the contract sum.  Furthermore, notwithstanding anything to the
contrary contained in Paragraph 7 of the Lease, at the expiration of the term of
the Lease, Tenant shall not be obligated to remove any alterations made to any
portion of the leased premises.

 

4.                                      Amendment of Paragraph 10 of the Lease. 
The second sentence of Paragraph 10 of the Lease is hereby amended to read as
follows:

 

“Notice shall be deemed effective upon receipt of personal delivery or three (3)
days after deposit in any public depository of the United States mail or one (1)
business day after delivery to an overnight courier service.”

 

5.                                      Amendment of Paragraph 11 of the Lease. 
Paragraph 11 of the Lease is hereby amended by adding the following:

 

“Landlord shall procure and obtain comprehensive public liability insurance
naming Tenant as an additional insured in the minimum amount of $1,000,000
combined single limit.  In addition, Landlord shall procure and maintain 100%
replacement cost insurance for the Building.”

 

6.                                      Amendment of Paragraph 12 of the Lease. 
Notwithstanding anything to the contrary contained in Paragraph 12 of the Lease,
Landlord shall not change the address and/or name of the Building without sixty
(60) days prior notice to Tenant and Tenant’s approval which shall not be
unreasonably withheld, conditioned or delayed.

 

7.                                      Amendment of Paragraph 13 of the Lease. 
Paragraph 13 of the Lease is hereby amended in its entirety to read as follows:

 

“If said Building shall be totally destroyed, this Lease shall thereupon
terminate.  If said Building or the leased premises shall be damaged by fire,
earthquake or any

 

1

--------------------------------------------------------------------------------


 

other cause without fault or neglect of Tenant, so that the leased premises
become untenable, then, if the leased premises cannot be made tenantable within
one hundred twenty (120) working days after the date of such damage, this Lease
may be terminated by Tenant; in the event the leased premises cannot be made
tenantable within one hundred eighty (180) days after the date of such damage,
this Lease may be terminated by either party.  In any event, if the leased
premises is rendered partially and permanently untenantable by fire, earthquake
or other caused without the fault or neglect of Tenant, the monthly rental shall
be adjusted in the portion that the rental value of the untenantable portion of
the leased premises bears to the rental value of the whole thereof.”

 

8.                                      Amendment of Paragraph 22 of the Lease. 
Notwithstanding anything to the contrary contained in the Lease, any
subordination by Tenant to any lienholder affecting the leased premises shall be
contingent upon Tenant receiving an acceptable non-disturbance agreement.

 

9.                                      Amendment of Paragraph 29 of the Lease. 
Paragraph 29A of the Lease is hereby amended in its entirety to read as follows:

 

“It shall, at Landlord’s option, be deemed at breach of this Lease if (1) the
Tenant defaults (a) in the making of any payment of money pursuant to this Lease
within five (5) days after written notice thereof is given by Landlord to
Tenant, or (b) in pursuing any other term, covenant, condition, provision of
this Lease if said default under this Paragraph 29 continues to exist at the
expiration of thirty (30) business days after notice thereof given by Landlord
to Tenant, or (2) or Tenant shall default with respect to any other lease
between (a) Landlord and Tenant or (b) any parent company or subsidiary company
or affiliate or agent of Landlord and Tenant.”

 

10.                               Additional Paragraph 40 to the Lease.  The
Lease is hereby amended to add the following as a new Paragraph 40:

 

“Landlord agrees to indemnify, protect, defend and hold Tenant and its agents,
employees, invitees and representatives, free and harmless from and against any
and all losses, damages, liabilities, judgments, costs, claims, expenses,
penalties, fines and fees arising out of, relating to, or involving the storage
or use of hazardous substances on the Property (i) by Landlord or (ii) by other
tenants of the Building of which Landlord has actual notice and which Landlord
fails to cause such other tenants to abate within a reasonable time. Further, if
a release of hazardous substances occurs in the Building due to the acts of
Landlord, or other tenants of the Building which release is not abated within a
reasonable time, then in addition to its rights under the foregoing indemnity,
Tenant shall have the right to terminate any or all of its Leases for space in
the Building upon sixty (60) days’ notice to Landlord without penalty or
liability of any kind, and in such event Tenant shall not have to pay any early
termination fee presently provided in the Leases.  Provided, however, the
foregoing right of termination shall apply only if and to the extent that (i)
Landlord has actual notice of the hazardous substance release and Landlord fails
to cause an abatement thereof to occur within a reasonable time, and (ii) the
release materially interferes with the continued occupation of the leased space
by Tenant, its employees and its customers.”

 

2

--------------------------------------------------------------------------------


 

11.                               Additional Paragraph 41 to the Lease.  The
Lease is hereby amended to add the following as a new paragraph 41.

 

“Landlord shall not lease any space in the Building to the other tenants for
purposes other than general office uses on the first 10 floors without Tenant’s
prior written approval which shall not be unreasonably withheld or delayed.  In
the event Landlord breaches its agreement to limit the use of the other tenants
in the Building in accord with the restrictions outlined above, Tenant shall
have the right at any time to terminate this Lease it has with Landlord upon
sixty (60) days written notice without penalty or the payment of any termination
fee, which right shall not be deemed waived by the failure of Tenant to exercise
such right for any time period after such right arises.”

 

12.                               Additional Paragraph 42 to the Lease.  The
Lease is hereby amended to add the following as a new paragraph 42.

 

“Landlord shall at all times operate, repair and maintain the Building and the
parking garage serving the Building and shall provide services including
janitorial, utilities, heating, ventilation and air conditioning in a manner
consistent with and comparable to those being provided by owners of other
first-class buildings of comparable size and age to the Building in downtown Los
Angeles.”

 

13.                               Additional Paragraph 43 to the Lease.  The
Lease is hereby amended to add the following as a new paragraph 43.

 

“Tenant shall have the one-time right to terminate this Lease on June 30, 2004
upon no less than twelve (12) months prior written notification to the
Landlord.  Upon written notification, Tenant shall deliver to Landlord a
termination fee in the amount of unamortized (over the remaining term of this
Lease) tenant improvements, leasing commissions and three (3) months base rent.”

 

14.                               No Other Modifications.  All prior agreements,
understandings, and discussions with respect to the subject matter set forth in
this Addendum are hereby superseded by this Addendum.  Except as modified by the
terms of this Addendum, all provisions of the Lease shall remain unchanged and
are in full force and effect, and shall continue to be binding on the parties
hereto.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Addendum as of
the Effective Date.

 

 

TENANT:

LANDLORD:

 

 

CITY NATIONAL BANK,

CITINATIONAL-BUCKEYE BUILDING CO.,

a national banking association

a California limited partnership

 

 

 

By:

Olive-Sixth Buckeye Co.,

 

 

its general partner

 

 

By:

/s/ Harry Topping

 

By:

  /s/ Bram Goldsmith

 

Name:

Harry Topping

 

 

Bram Goldsmith,

Title:

SVP

 

 

General Partner

 

4

--------------------------------------------------------------------------------


 

Office Building Lease

 

This Lease, made and executed as of the 1st day of August, 2000, between
CITINATIONAL-BUCKEYE BUILDING CO., a California limited partnership, 606 South
Olive Street, , Los Angeles, California 90014, hereinafter designated the
LANDLORD, and CITY NATIONAL BANK, a national banking association, 400 North
Roxbury Drive, Beverly Hills, California 90210, hereinafter designated the
TENANT, consists of the following agreements:

 

1.  DEMISED PREMISES.  USE AND TERM.  EARLY OCCUPANCY.  For and in consideration
of the covenants hereinafter mentioned, the Landlord leases to the Tenant and
the Tenant hereby leases from the Landlord the premises known as  Suite 500
 located on a the 5th        Floor (as per the attached plan, marked Exhibit
“A”) in the CITY NATIONAL BANK BUILDING, 606 South Olive Street, City of Los
Angeles, California, 90014 to be used by said Tenant as and for administrative
offices for a bank or for general office purposes and for no other purpose, for
the term of 5 years commencing on October 15, 2000 and ending on October 14,
2005.

 

2.  RENT.  The Tenant agrees to pay to the Landlord as rent for said leased
premises, monthly installments of Nineteen Thousand Five Hundred Dollars
($19,500.00), each installment payable in advance on the 1st day of each and
every calendar month during the term hereof, commencing on October 15, 2000, in
lawful money of the United States of America, which the Tenant agrees to pay to
Landlord without deduction or offset, prior notice or demand, at the office of
the building or such place as the LANDLORD may designate.  Said rent is subject
to increases as provided in Articles 20, 36 and as otherwise hereinafter
provided.  In the event the actual commencement date of this lease should fall
on other than the 1st day of a calendar month, then the rental for the first and
last month of the lease term will be prorated on a calendar month basis. Parking
charges are payable as additional rent.

 

3.  SUBLEASE AND ASSIGNMENT.  Neither Tenant, nor Tenant’s legal representatives
or successors shall mortgage,  encumber, assign or transfer this lease or
sublease, or use or occupy or permit the demised premises or any part thereof to
be used or occupied by others, without the prior written consent of Landlord in
each instance, which consent shall not be unreasonably withheld or delayed in
accordance with the express terms and conditions of this Article.  Any such
mortgage, encumbrance, sublease or assignment or permission without such consent
shall be voidable, at the option of Landlord and, at the option of Landlord,
shall terminate this lease.  If the demised premises or any part thereof be
occupied by any party other than Tenant, without Landlord’s consent, Landlord
may at its option, collect rent from the occupant, and apply the net amount
collected to the rent herein reserved but no such occupancy or collection shall
be deemed a waiver of the conditions of this Article or the acceptance of the
occupant as Tenant or Subtenant or a release of Tenant from the further
performance by  assignee of the obligations on the part of Tenant under this
lease.

 

No sublease, or assignment may become effective unless and until Tenant has
given Landlord at least thirty (30) days prior written notice of such proposed
bonafide sublease or assignment, such notice to be received by Landlord at least
thirty (30) days prior to the proposed commencement date of such proposed
sublease or assignment.  Said notice shall state and include the following:  the
name of the proposed transferee; the status of the proposed transferee either
as, an individual, partnership, corporation or the like; the present business
address of the proposed transferee; a present financial statement of the
proposed transferee; the stated use or purpose and business to be conducted
under the proposed sublease or assingment the proposed commencement and
termination date of such proposed sublease or assingment: and whether all or
portion of the leased premises is proposed to be subleased under such proposed
sublease.

 

Tenant may sublease or assign all or a portion of the demised premises only upon
the obtaining of Landlord’s written consent and subject to the following express
conditions: A.  That Tenant does not sublease or assign to more than a
reasonable number of transferees which number shall be subject to Landlord’s
approval; B.  That each transferee shall be subject to the prior written
approval of Landlord which approval shall not be unreasonably withheld, but
without limiting the generality of the foregoing, it shall be reasonable for
Landlord to deny such approval if: (1) The use to be made of the demised
premises by the proposed transferee is (a) not generally consistent with the
character and nature of all other tenancies in the Building or with Landlord’s
leasing policy, or (b) a use which conflicts with any so called “exclusive” then
in favor of another tenant of the Building or of any of Landlord’s other
Buildings which are in the same complex as the Building, or (c) any use which is
the same as that stated in any percentage lease to another tenant of the
Building or any of Landlord’s other Buildings which are in the same complex as
the Building or (d) a use which would be prohibited by any other portion of this
lease (including but not limited to any rules and regulations then in effect):
or (2) The character, moral stability, reputation and  financial responsibility
of the proposed transferee is not reasonably satisfactory to Landlord or in any
event not at least equal to those which were possessed by Tenant as of the date
of execution of this lease; C.  That in no event shall the term of such sublease
or assingment be for a longer period than the unexpired term of this lease; D. 
That each sublease or assignment shall expressly provide that it is subject and
subordinate to this lease; E.  That Tenant shall pay to Landlord, Landlord’s
then standard processing fee which as of the date of execution of this  is
currently the sum of$1,000.00 F.  That the proposed transferee shall execute an
agreement on Landlord’s then standard form pursuant to which it shall agree to
perform faithfully and be bound by all of the terms, covenants, conditions,
provisions and agreements of this lease for the period covered by the sublease
or assignment to the extent of the space subleased; G.  That an executed
duplicate original of each sublease or assignment and assumption agreement in  a
form acceptable to Landlord, together with all sums due, shall be delivered to
Landlord within five (5) days after the execution thereof and any such sublease
or assignment shall not be binding upon Landlord until the delivery of the
foregoing to Landlord and the execution and delivery of Landlord’s  consent
thereto and ; H.  That Landlord shall have the right upon written demand to
require the transferee to pay the rent under the sublease or assignment directly
to the Landlord and/or to require Tenant to pay to Landlord a sum equal to (i)
Fifty percent (50%) of any rent or other consideration paid to Tenant by any
transferee which is in excess of the rent then being paid by Tenant to Landlord
to the extent of, and as apportionable to the space sought to be subleased
pursuant to the terms of this lease, after reduction ofor the reasonable and
necessary direct costs actually incurred by Tenant to obtain the sublease or
assignment, such as e.g. any brokerage feee and remodeling cost, but with no
reduction for any indirect costs, such as e.g. rent and expenses paid by Tenant
while the space sought to be sublease or assigned is vacant, and (ii) fifty
percent (50%) of any other profit or gain realized by Tenant from any such
subleasing.  All sums payable hereunder by Tenant shall be paid to landlord as
additional rent immediately upon receipt thereof by Tenant.  Any such rent,
profit, gain or other consideration, or sum equal to same, as set forth herein,
not so paid to Landlord as herein required, shall be and is deemed to be held
and retained by Tenant in trust for the sole benefit of

 

--------------------------------------------------------------------------------


 

Landlord, and, whether actually held or retained by Tenant or not, shall be and
is deemed to be held and retained by Tenant in trust for the sole benefit of
Landlord, and whether actually held or retained by Tenant or not, shall be
chargeable to Tenant and payable to Landlord upon demand.  Any failure or
refusal by Tenant to pay Landlord same shall constitute a default and material
breach of the terms, covenants and conditions of this lease subjecting Tenant to
all the rights and remedies of Landlord under this lease and applicable law.

 

The consent by Landlord to a sublease or assignment shall not in any way be
construed to relieve Tenant or the transferee from obtaining the express consent
in writing of Landlord to any further transfer.  Any further transfer shall
require the written consent of Tenant and any previous transferee except that
Tenant and any transferee hereunder expressly waive their right to consent to
any further subleasing of the premises on their behalf by Landlord. The consent
by Landlord to a sublease shall not in any way be construed to release Tenant
from any liability whether past, present or future under this lease or to
release Tenant from any liability under this lease because of Landlord’s failure
to give notice of default under or in respect to any of the terms, covenants,
conditions, provisions or agreements of this lease.  Notwithstanding the consent
of Landlord to such sublease, Tenant shall remain liable for payment of all
bills rendered by Landlord for the rent and other charges incurred by the
transferee for services and materials supplied to the demised premises.  If
Tenant is a corporation which, under the then current guidelines published by
the Commissioner or Corporations of the State of California, is not deemed a
public corporation, or if Tenant is an unincorporated association or a
partnership, the transfer assignment, or hypothecation of any stock or interest
in such corporation, association or partnership in the excess of twenty-five
(25%) percent shall be deemed a proposed transfer within the meaning of this
Article, including the requirement of obtaining Landlord’s prior written
consent.  Landlord hereby consents to the assignment, subletting, or transfer of
this lease by Tenant to any corporation resulting from a consolidation, or to
the surviving corporation in case of merger, to which consolidation or merger
Tenant shall be party, or to any bank acquiring all or substantially all of the
assets of Tenant, or to any corporation resulting from a reorganization of
Tenant.

 

4.  EXPIRATION.  If Tenant shall hold-over after the expiration of the lease
term with the written consent of Landlord, such holding shall be construed to be
a tenancy only from month-to-month, but otherwise in accordance with the terms
and conditions hereof insofar as they are applicable, but Tenant shall pay the
rate Landlord is then offering to prospective tenants for the herein demised
premises for such further time as Tenant may hold the same; but nothing in this
Article shall be construed as consent by Landlord to the occupancy or possession
of the demised premises by Tenant after the expiration of the term hereof.  If
Tenant holds over after the termination of this lease without express written
consent of the Landlord, Tenant shall pay to Landlord rent at the rate landlord
is then offering to prospective tenants for the herein demised premises (but in
no event less than two times the monthly rental which was payable for the last
month of the lease term), plus sums payable under Article 20 and other sums
payable as rent under this lease for the period during which Tenant retains
possession of the premises.  Nothing herein shall be construed as a waiver of
any of the Landlord’s rights or remedies to recover possession of the demised
premises.  Tenant shall be liable to Landlord for any and all reasonably related
damages suffered by Landlord including but not limited to any damages to the
demised premises and any lost rentals, profits or leases suffered because of
Tenant’s holdover of the premises without the written consent of the Landlord. 
This lease shall terminate on the date set forth without the necessity of notice
from either party.

 

If at any time during the term of this lease, Tenant should fail to keep and
perform all the terms, covenants and conditions of this lease to be kept and
performed by Tenant, Landlord, at its option, may utilize said deposit, or any
part thereof, for any damages or rents which may accrue or which may be payable
to it by the Tenant (but Landlord shall not be required to do so) or Landlord
may retain said deposit, or any part thereof, until this lease is terminated,
and at such time appropriate and apply said sum or so much thereof as may abe
necessary to compensate landlord for all loss or damage sustained or suffered by
Landlord or for any unpaid rent due to any default on the part of Tenant.  In
the event Landlord elects to utilize all or any part of the security deposit as
aforesaid, Tenant shall, upon written notice from Landlord, forthwith deposit
with Landlord such sum as is necessary to replenish the security deposit to its
original amount, it being the express intent of Tenant and Landlord that
Landlord shall hold a security deposit in the aforesaid amount at all times
during the entire term of this lease and any extension or renewal thereof. 
Tenant’s failure to so restore the full amount of the said security deposit
within (5) days after written notice from Landlord shall constitute a material
breach of this lease.  The parties agree that the provisions of this Article 5
shall not operate as a limitation upon the amount of damages to which Landlord
may be entitled by virtue of any defaults by Tenant.

 

6.  AUTOMOBILE PARKING.  Automobile parking subject to availability, shall be
extended to Tenant’s invitees, in common with the invitees of other tenants, at
reasonable parking rates and upon other conditions established by Landlord from
time to time in the parking area where designated by Landlord.  Landlord
reserves the sole right and option as to whether or not an attendant will be
furnished for such automobile parking area or areas.  If no attendant is
furnished, Landlord will provide suitable designation of the parking area to
Tenant.  This right to park will be solely for the accommodation of the Tenant
and Tenant expressly agrees that Landlord assumes no responsibility of any kind
whatsoever in reference to such automobile parking areas or the use thereof by
the Tenant, its employees or invitees.

 

7.  ALTERATIONS-FIXTURES.  The  premises shall not be altered, repaired or
changed without the written consent of Landlord first had and obtained, , except
that Tenant shall have the right to perform non-structural improvements of the
leased premises which do not affect the Building systems (as hereinafter
defined) or substantially alter the layout of the leased premises up to a total
expenditure which does not exceed the sum of $15,000 for any or all of such
improvements within any twelve (12) month period, without Landlord’s prior
written consent.  All such alterations, improvements or changes shall be at the
sole cost of Tenant and Tenant shall hold Landlord and the demised premises
harmless and free from any lien or claim therefore and all other liability,
claims and demands arising out of any work done or material supplied to the
demised premises at the instance of Tenant, and from all actions, suits and
costs of suit by any person to enforce any such lien or claim of lien,
liability, claims or demands, together with the costs of suit and attorney’s
fees incurred by Landlord in connecting therewith.  Tenant shall cause any
mechanic’s lien or other lien filed against the demised premises or the building
of which the demised premises are a part to be released and removed within ten
(10) days of such filling either by the satisfaction of such lien or by the
posting of a bond.  Landlord may impose, as a condition of such consent, such
requirements as Landlord in its sole and reasonable discretion may deem
reasonable and desirable, including, but not limited to, the requirement that
Tenant utilize for such purposes only contractors, materials, mechanics and
materialmen approved by Landlord, and the requirement that Tenant shall furnish
Landlord with a Completion Bond prior to the commencement of any work,  Tenant
shall construct such improvements, alterations or repairs in conformance with
any and all applicable rules and regulations of any Federal, State, County or
Municipal code or ordinance.  In any event, Landlord’s contractor shall perform
all mechanical, electrical, plumbing, air conditioning, permanent partition and
ceiling tile work (hereinabove referral to as the “Building systems”).  Tenant
agrees to give Landlord written notice of the commencement date of any
alterations, improvements or repairs to be made in, to or upon the premises not
later than fifteen (15) days prior to the commencement of any such work, in
order to give Landlord time to post notices of non-responsibility.  In the event
any construction, alteration, decorating or repair work (including any
engineering or architectural services or consultants employed by Landlord
relative to tenant’s alterations or improvements) is performed by Landlord’s
contractor, the charges for such work shall include an administrative fee for
Landlord’s administration of the work in the amount of 20% of the contract
sum(s) on each project administered by Landlord at a cost of $10,000.00 or less,
and 15% of the contract sum(s) on each project administered by Landlord costing
more than $10,000.00.  All charges for work performed by Landlord’s contractor
shall be deemed additional rent under this lease, payable in advance prior to
commencement of construction.  All such alterations, repairs, additions or
improvements (including any alterations, repairs, additions or improvements
installed during Tenant’s prior occupancy of the demised premises pursuant to
any previous lease, sublease or otherwise and including but not limited to the
bank vault, vault door and pedestrian escalator installed between Suite 100 and
the 2nd Floor Prmises), shall, unless otherwise provided by written agreement,
become the property of Landlord and shall remain upon and be surrendered with
the premises upon the expiration of this lease or any sooner termination
thereof; provided that upon expiration or termination of this

 

--------------------------------------------------------------------------------


 

Lease, Landlord shall have the right and option by written notice to Tenant to
require Tenant at its sole cost to remove any of the alterations, repairs,
additions or improvements installed by or for Tenant and repair any damage to
the Premises occasioned by such installation or removal and restore the Premises
to original condition, normal wear and tear excepted.

 

At the expiration of the term of this lease and provided that Tenant is not in
default hereunder, all Tenant’s free-standing personal property not attached to
the demised premises may be removed by Tenant, at Tenant’s sole expense,
provided, however, Tenant shall pay for any damages caused to the demised
premises by the removal of said items, so that after the removal of said items,
the demised premises will be in the same condition as at the time prior to the
said installations, if any, reasonable wear and tear excepted.  In any event, at
the sole option of Landlord, Tenant at its expense, must remove said items, and
repair any damage to the premises occasioned by said installation and/or removal
and restore the premises to original condition.  If Tenant shall fail to
complete such removal or restoration and repair such damage, Landlord may do so
and charge the reasonable cost thereof to Tenant, which sum shall be deemed
additional rent hereunder and shall be due and payable from Tenant to Landlord
within ten (10) days after Landlord has rendered to Tenant a written statement
therefor.  Any improvements, equipment or personal property not removed by
Tenant from the premises upon the end of the term shall be conclusively presumed
to have been abandoned by Tenant, and the cost of removal, storage and/or sale
of same shall be deemed additional rent hereunder, payable from Tenant to
Landlord in the same manner as provided above with respect to restoration
charges.  Any tenant improvements for which an allowance is given by Landlord to
Tenant and all carpeting and/or ss installed in the premises shall become part
of the realty and become the property of Landlord and remain in the demised
premises upon expiration or sooner termination of the lease or Tenant’s vacating
or abandonment of the demised premises.

 

The provisions of Articles 28 and 39 are incorporated herein by this reference
as if set forth in full.

 

8.  ETHICS.  If Tenant is a member of any profession, he agrees to abide by the
Code of Ethics of the association recognized as representing that particular
profession in the County of Los Angeles, State of California.

 

9.  UTILITIES.  Landlord agrees to supply for standard desk-furnished business
offices, during the usual building business hours on business days,  reasonable
amounts of domestic water for drinking purposes, heat, air-conditioning, and
electric current for lighting purposes and power for a reasonable number of
fractional horsepower office machines, together with Landlord’s standard
janitorial services five times each week, Saturdays, Sundays and recognized
legal holidays excepted.  Landlord shall not supply any janitorial services or
cleaning for any plumbing fixtures located in the demised premises.  Tenant 
shall have the obligation and responsibility for cleaning and maintaining any
such plumbing fixtures.Landlord shall provide the same services, maintenance and
repairs for the demised premises at Landlord’s sole cost as Landlord provides to
the other office space tenants in the building (as distinguished from
ground-floor tenants).

Tenant will not, without the written consent of Landlord, use any office
equipment in the premises using current in excess of 110 volts, or which will in
any way generate heat or increase the amount of electricity, water or
air-conditioning usually furnished or supplied for use of the premises as
general office space; nor connect any apparatus or device for the purposes of
using electric current except through existing electrical outlets or for the use
of water except with existing water pipes in the premises.  If Tenant requires
water or electric current in excess of that usually furnished or supplied for
use of the premises as general office space, Tenant shall first procure the
consent of Landlord, which Landlord may refuse, to the use thereof all, Landlord
may cause a water meter or electric current meter to be installed in the
premises, to measure the amount of water and electric current consumed for any
such other use.  The cost of any such meters and of installation, maintenance
and repair thereof shall be paid for by Tenant and Tenant agrees to pay Landlord
promptly upon demand therefor by Landlord for all such water and electric
current consumed as shown by said meters, at the rates charged for such services
by the City of Los Angeles or the local public utility, as the case may be, for
furnishing the same, plus any additional expense incurred in keeping account of
the water and electric current so consumed.

In the event Tenant utilizes or consumes utilities or services after usual
building business hours or in amounts which are appreciably in excess of those
utilized or consumed by the average office tenants in the building, Tenant shall
reimburse Landlord, as additional rent, upon receipt of demand therefor, the
cost of such excess consumption.  In the event Tenant utilizes heating, air
conditioning or fan service after normal building business hours, Tenant shall
reimburse Landlord its then current building standard rate for such services. 
As of the date of execution of this Lease, Landlord’s current building standard
rates for these services are: for ehat or air conditioning - $175.00 per hour;
for fan service - $75.00 per hour.  Landlord agrees to supply, for any storage
areas leased hereunder, during usual building business hours on business days,
reasonable amounts of electric current for lighting purposes only.  Landlord
shall have no obligation to supply to storage areas, water, heat,
air-conditioning or electric current for any purposes other than lighting.

The normal building business hours are from 6:00 A.M. to 6:00 P.M., Monday
through Friday, recognized legal holidays excepted.  At any time during the term
of this lease, normal building business hours for the furnishing of any
utilities or services to the Building may be curtailed by Landlord without
abatement of rent, due to any Energy or Natural Resource Conservation Act now or
hereinafter enacted or the directive of any Energy or Natural Resource Agency or
any other similar or dissimilar statute or directive of any federal, state or
other governmental, or quasi-governmental agency, or public utility, or any
other entity vested with the power to regulate utilities or services.

 

10.  NOTICES.  All notices to be given hereunder by Landlord to Tenant shall be
in writing and may be served either personally or by depositing the same in the
United States mail, postage prepaid, either by ordinary, registered or certified
mail, and addressed to Tenant at 400 North Roxbury Drive, Beverly Hills,
California 90210, with a copy addressed to the attention of the Senior
Vice-President – Corporate Premises, at the same address.  Said notice shall be
deemed effective upon deposit in any public depository of the United States
mail.  If there be more than one Tenant, then notice to any of them shall
constitute notice to all and notice from any of them shall constitute notice
from all.  If Tenant be a corporation, then such service upon any employee shall
constitute service upon the corporation and in this regard Tenant specifically
waives any rights as to methods of service as set out in Sections 1161 and 1162
of the California Code of Civil Procedure.  Tenant hereby waives all other
methods of notice prescribed by the Codes of California.

Any notice desired to be served on Landlord by Tenant must be sent by prepaid
United States registered or certified mail to Landlord: 9100 Wilshire Boulevard,
Suite 404, Beverly Hills, California 90212, or at such other place as Landlord
may from time to time designate in writing.

 

11.  INSURANCE.  Tenant shall, at its sole expense, procure and maintain
comprehensive public liability insurance naming Landlord as an additional
insured for the demised premises during the term of this lease in minimum
amounts of $1,000,000.00 combined single limit.  Tenant shall furnish Landlord
with evidence of such insurance, in a form satisfactory to Landlord, which shall
provide that the coverage shall not be canceled or reduced without ten (10) days
prior written notice to Landlord.  The parties to this lease shall each procure
an appropriate clause in, or an endorsement on, any policy of fire or extended
coverage insurance covering the premises and the building of which the premises
are a part, and the improvements, furniture, fixtures, and equipment located in
or on the premises, pursuant to which the insurance companies waive subrogation
or consent to a waiver of right of recovery, and having obtained such clauses or
endorsements of waiver or subrogation or consent to a waiver of right of
recovery, each party hereby agrees that it shall not make any claim against or
seek to recover from the other for any loss or damage to its property, or the
property of others, including consequential loss or damage resulting from fire
or other hazards covered by such fire and extended coverage insurance including
negligent acts.

 

12.  RIGHTS OF LANDLORD.  Landlord reserves the following rights: (a) upon prior
notice to Tenant, to change the address and/or name of the building without or
liability to Tenant; (b) to designate all sources furnishing sign painting or
lettering, ice, bottled water and toilet supplies used on the premises; (c)
constantly to

 

--------------------------------------------------------------------------------


 

have pass keys to the premises; (d) to grant anyone the exclusive right to
conduct any particular business or undertaking in the building in which the
demised premises are situated;  (e) to enter the demised premises anytime
whether or not Tenant is present to admit Landlord for inspections, repairs,
alterations or additions to the premises or the building in which the premises
are situated for window cleaning and janitorial services, to exhibit the
premises to others, to affix and display “For Rent” signs, and for any purpose
whatsoever related to the safety, protection, preservation or improvement of the
premises, the said building, or Landlord’s interest, without being deemed guilty
of an eviction or disturbance of Tenant’s use and possession, and without being
liable in any manner to Tenant on account thereof; (f) at any time, and from
time to time, whether at the instance of Landlord or pursuant to governmental
requirements, at Landlord’s expense, to make repairs, alterations, additions,
improvements or decorating, whether structural or otherwise, in or to the
building, or any part thereof, including the demised premises.  Without limiting
the generality of the foregoing rights, Landlord shall specifically have the
right to remove, alter, improve or rebuild the lobby and all other public and
rentable areas of the building as the same are presently or shall hereafter be
constituted, or any part or parts thereof.  Landlord shall not be liable to
Tenant for any expense, injury, loss or damage resulting from any work so done
in or about the demised premises or the building or any adjacent or nearby
buildings, land, street or alley, all claims against the Landlord for any and
all such liability being hereby expressly released by Tenant, unless caused by
Landlord’s or its agents negligence or willful misconduct.  In connection with
making repairs, alterations, decorating, additions or improvements under the
terms of this Article.  Landlord shall have the right to access through the
demised premises, as well as the right to take into and upon and through said
premises or any other part of the building all material that may be required to
make such repairs, alterations, decorating, additions or improvements, as well
as the right in the course of such work to close entrances, doors, corridors,
elevators, or other building facilities, or temporarily to abate the operation
of such facilities, without being deemed or held guilty of an eviction of Tenant
and without liability for damages to Tenant’s property, business or person and
without liability to Tenant by reason of interference with the business of
Tenant or inconvenience or annoyance to Tenant or the customers of Tenant.  The
rent reserved herein shall in no wise abate while said repairs, alterations,
decorating, additions or improvement are being made, and Tenant shall not be
entitled to maintain any set-off or counter-claim for damages of any kind
against Landlord by reason thereof all such claims being hereby expressly
released by Tenant.  However, all such work shall be done in such manner as to
cause Tenant the least inconvenience practicable.  Landlord reserves and shall
have the right to enter upon the demised premises for the purpose of posting and
maintaining such notices on the premises as may be necessary to protect Landlord
against mechanic’s, materialmen’s or other liens and any other notices that may
be proper and necessary.

 

13.  DESTRUCTION-FIRE OR OTHER CAUSE.  If said building shall be totally
destroyed, this lease shall thereupon terminate.  If said building or demised
premises shall be damaged by fire, earthquake, or any other cause without fault
or neglect of Tenant, so that the leased premises become untenantable, then, if
the leased premises cannot be made tenantable within one hundred twenty (120)
working days from the date of such damage, this lease may be terminated by
Landlord or tenant in the event the leased premises cannot be made tenantable
within one hundred eighty (180) days, this lease may be terminated by either
party.  In any case where the leased premises are rendered partially and
permanently untenantable by fire, earthquake, or other cause without the fault
or neglect of Tenant, the monthly rental shall be adjusted in the proportion
that the rental value of the untenantable portion of the demised premises bears
to the rental value of the whole thereof.  In any case, where theleased premises
are rendered partially but only temporarily untenantable by the aforementioned
causes, there shall be no abatement of rental.

 

14.  RIGHT OF REPOSSESSION.  If, in compliance with any law, or ordinance now or
hereafter enacted, or if required to comply with the directions or requirements
of any public officer, board or commission, it becomes necessary for Landlord to
acquire permanently all or any portion of the demised premises, Landlord or its
assigns shall have the right to repossess the demised premises, or any portion
thereof, at any time upon thirty days’ written notice to Tenant, and when said
space shall have been so permanently repossessed, Landlord shall, in lieu of any
and all claims for damages, allow Tenant a credit on Tenant’s rent in the
proportion that the rental value of the space taken bears to the rental value of
the whole of the demised premises; provided, however, that if the space taken is
of such an amount or size as to make the remaining space unusable to Tenant,
then Landlord, upon thirty (30) days’ written notice from Tenant, will endeavor,
if available, to furnish Tenant with comparable space elsewhere in the building
and to place Tenant in such new space, and this lease and each and all of the
terms, covenants and conditions thereof shall thereupon remain in full force and
effect and be deemed applicable to such new space; provided, however, that if
Landlord shall be unable to provide Tenant with such other space, then this
lease shall thereupon cease and terminate.  No exercise by Landlord of any right
herein reserved shall entitle Tenant to damages for any injury or inconvenienced
occasioned thereby, nor shall Tenant by reason thereof be entitled to any
abatement in rent (except as above set forth in case of taking of space
permanently.)

 

15.  EMINENT DOMAIN.  Should Landlord, at any time during the continuance in
force of this lease, be deprived of the building in which the demised premises
are situated, or any part thereof, or any part of the land on which the building
or appurtenances are situated, by condemnation or eminent domain proceedings,
this lease shall terminate, at Landlord’s option, on the date when Landlord is
actually deprived of possession of said land or building, or some part thereof,
and thereupon the parties hereto shall be released  from all further obligations
hereunder.  Should Tenant, at any time during the continuance in force of this
lease, be deprived of the demised premises or any substantial part thereof
preventing Tenant from using the remainder of the Premises for the purposes
intended under this Lease, by condemnation or eminent domain proceedings, this
lease shall terminate, at Tenant’s option , on the date when Tenant is actually
deproved of possession of the Premises, or said substantial part therof, and
thereupon the parties hereto shall be released from all further obligations
hereunder.  Upon termination of this Lease as aforesaid, Landlord shall
thereupon repay to Tenant any rental theretofore paid by Tenant and unearned at
the date of such termination.  Tenant shall not be entitled to any compensation,
allowance, claim or offset of any kind against the Landlord, as damages or
otherwise, by reason of such condemnation or eminent domain proceedings or by
reason of being deprived of the demised premises or the termination of this
lease, and said Tenant does hereby waive, renounce and quit-claim to Landlord
any right in and to any award, judgment, payment or compensation which shall or
may be made or given because of the taking of said premises, or any portion
thereof, by virtue of any such condemnation or eminent domain proceedings,
whether received in any such action or in settlement or compromise thereof by
Landlord, except that Tenant shall have the right to file a separate claim to
recover the value of its personal property in the eminent domain proceedings.

 

16.  USE OF BUILDING.  Tenant shall not be allowed to use the name of the
building in which the demised premises are located, or words to that effect, in
connection with any business carried on in said premises (except as Tenant’s
address) without written consent of Landlord.  Tenant shall not engage in any
advertising whatsoever, which in any way shall adversely affect the character of
the building of which the demised premises are a part.    Tenant further
covenants and agrees not to suffer or permit said premises, or any part thereof
to be used in any manner that will injure or impair the structural strength of
said building, and not to suffer or permit to be installed in said premises, any
machinery or apparatus, the weight or vibration of which will tend to injure or
impair the structural strength of said building.

 

17.  SUCCESSORS.  Subject to the aforementioned restrictions on assignment of
this lease on the part of Tenant, the words “Landlord” and “Tenant” as used
herein include, apply to, and bind and benefit the heirs, executors,
administrators, assigns and successors of Landlord and Tenant.  In the event of
any change of name, Tenant agrees to furnish Landlord with a change of business
or corporate name with appropriate supporting documentation.

 

18.  CO-TENANTS.  All persons comprising Tenant, together with all assignees and
Subtenants, should Landlord elect to treat said assignees and Subtenants as

 

--------------------------------------------------------------------------------


 

Tenants, are to be held and hereby agree to be held jointly and severally
responsible for the payment of rent and the faithful performance of all the
terms, covenants and conditions of this lease.  Landlord shall have the right to
proceed against any person liable under this lease without the necessity of
first proceeding against any other person and without first pursuing any other
remedy.  Payment or refund by Landlord to any person who is one of the Tenants
hereunder of any sums, including but not limited to the security deposit due
under this lease, shall constitute payment or refund to any persons comprising
Tenant.

 

19.  NON-LIABILITY OF LANDLORD.  Except in the event of Landlord’s negligence or
willful misconduct, Landlord shall not be liable to Tenant, or to any other
person or persons whomsoever, and Tenant hereby waives any and all claims for
any damages to the leased premises or for or on account of any loss, damage,
theft, injury to any person or property in or about said premises, or the
building of which the demised premises are a part, or the approaches or
entrances thereto, or on the streets, sidewalks, parking areas or corridors
thereof, caused or occasioned by said premises being out of repair, by defects
in said building or said premises or equipment contained therein, including, but
not limited to, any security system located in or about the demised premises
whether or not installed by Landlord, or by the failure to keep the same in good
order and repair, or by fire, gas, water, electricity, failure or malfunction of
the air-conditioning, or by the breaking, overflowing or leaking of roofs,
pipes, or walls of said building, or for any other damage or injury caused by
any acts or events whatsoever beyond the control of Landlord, including, but not
limited to, the acts and omissions of other Tenants and invitees of the
building.  Landlord shall not be liable and Tenant hereby waives all claims for
damages that may be caused by Landlord in re-entering and taking possession of
the premises as herein provided.

 

20.  INCREASE OF TAXES AND OPERATING COSTS.  Tenant shall pay all taxes assessed
during the term of this lease against Tenant’s personal property and trade
fixtures and against tenant improvements which exceed the building standard
tenant improvements whether installed by Landlord or by Tenant, or in Tenant’s
possession in, upon or about the demised premises.  Tenant shall also pay gross
receipts tax or any excise or other taxes or licenses on or measured by or
allocable to the rent payable hereunder (whether charged to Landlord or to
Tenant, or to either or both of them, and whether or not now customary or within
the contemplation of the parties hereto).  In the event any such taxes or
licenses shall be or have been imposed against the Landlord or the real property
of which the demised premises forms a part, then the amount of such taxes shall
be paid by Tenant, as additional rent upon demand for payment by Landlord.  Said
sum shall be payable in advance in equal monthly installments based upon
Landlord’s estimate of the total amount due.  Said estimated monthly payments
shall be adjusted annually to the actual tax or license due by payment by Tenant
or credit by Landlord of any difference.

If, (a) in any property tax fiscal year during the term of this lease Taxes
shall be increased above the Taxes for the base fiscal year, and/or (b) if in
any calendar year during the term of this lease Operating Costs shall be
increased above those in effect during the base year, both as hereinafter
defined, Tenant shall pay to Landlord, upon receipt of a statement therefor and
in the manner hereinafter set forth, as additional rent, 5.11% of the amount of
such increase in Taxes and 5.11% of the amount of increase in Operating Costs.

A.  Definitions.  (1) “Taxes” shall mean taxes and assessments upon or with
respect to the building of which the demises premises forms a part, ancillary
parking facilities servicing the building, and land upon which they are located
including but not limited to drive-ways, landscaped areas and courtyard entrance
areas (in this Article collectively referred to as the “land and/or
improvements”), imposed by Federal, State or local governments.  If, because of
any change in the method of taxation of real estate, any tax or assessment is
imposed upon Landlord or upon the owner of the land and/or improvements, or upon
or with respect to the land and/or improvements or the rents or income
therefrom, in substitution of or in lieu of any tax or assessment which would
otherwise be a real estate tax, such other tax or assessment shall be deemed to
be a real estate tax.  In case there shall be a reduction of the assessed
valuation on the land and/or improvements for any fiscal year which affects the
taxes in any year for which a rent adjustment shall have been made, the rent
adjustment shall be recalculated on the basis of the revised assessed valuation
and Landlord will credit against the rent next becoming due from Tenant such
sums as may be due to Tenant by reason of the recalculation, less the expenses
and costs incurred in effecting such reduction, including but not limited to
attorneys fees, Property Tax Consultants fee, and other professional fees
provided that such rent adjustment shall not reduce the rent payable hereunder
below the basic monthly rent payable as set forth in Article 2 of this lease. 
“Taxes” shall include any property taxes resulting from any transfer or
conveyance of the realty of which the demised premises forms a part or from any
transfer or conveyance of any ownership interest in any entity owning said
realty or any part thereof. (2) “Operating Costs” shall mean (a) wage and labor
costs applicable to persons engaged in the management, operations, maintenance,
overhaul, improvement or repair of the land and/or improvements, whether said
persons be employed by Landlord or by an independent contractor, with whom
Landlord shall have contracted or may contract for such services.  It is hereby
understood that any increase or decrease in the hours of employment or the
number of paid holidays, or vacation days, social security taxes, unemployment
insurance taxes and the costs, if any, of providing disability, hospitalization,
medical welfare, pension, retirement or other employee benefits imposed by law
or by any collective bargaining agreement, or any voluntary employee benefit
plans, applicable with respect to such employees, shall correspondingly affect
the wage and labor costs; and (b) cost of utilities, fuel, supplies, all
insurance, service contracts, improvements (excluding the interior of tenant
spaces) of or on the land and/or improvements, amortized over the useful life of
such improvements in accordance with generally accepted accounting principles;
and (c) such other items as are customarily included in the cost of managing
(including but not limited to management fees), operating (including but not
limited to ground rent), maintaining (including but not limited to cleaning and
janitorial services), overhauling, improving and repairing the land and/or
improvements in accordance with generally accepted accounting or management
principles or practices.

 

Notwithstanding anything to the contrary in the definition of ‘Operating Costs’,
Operating Costs shall not include the following:

 

(i)  Any ground lease rental (but rental and other access fees on the access
tunnel to the Pershing Square Garage are included in operating costs);

(ii)  Capital expenditures required by Landlord’s failure to comply with laws
enacted on or before the date the Building’s Temporary Certificate of Occupancy
is validly issued;

(iii)  Costs incurred by Landlord with respect to goods and services (including
utilities sold and supplied to tenants and occupants of the Building) to the
extent that Landlord is entitled to reimbursement for such costs;

(iv)  Costs incurred by Landlord for the repair of damage to the Building to the
extent that Landlord is reimbursed by insurance proceeds;

(v)  Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenant improvements made for new tenants in the
Building  or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant suites for tenants or other occupants of the Building;

(vi)  Depreciation and amortization (except as otherwise provided herein to be
includable in operating expenses);

(vii)  Leasing commissions, attorneys’ fees, and other costs and expenses
incurred in connection with negotiations or disputes with present or prospective
tenants or other occupants of the Building;

(viii)  Wages incurred in connection with the operation of the parking
structure;

(ix)  Costs of a capital nature, including without limitation, costs incurred by
Landlord for alterations which are considered capital improvements, (but capital
repairs and capital replacements, and capital equipment and capital tools
purchased by Landlord to enable Landlord to supply services Landlord might
otherwise contract for with a thrid party, shall be included in operating
expenses in accordance with generally accepted accounting principles,
consistently applied);

(x)  Expenses in connection with services or other benefits which are not
provided to Tenant or for which Tenant is charged for directly or which are
selectively provided to another tenant or occupant of the Building;

(xi)  Interest, points and fees on debt or amortization on any mortgage or
mortgages encumbering the Building or the land on which the Building is located;

(xii)  Expenses and costs not normally, in accordance with generally accepting
accounting principles, included in Operating Costs by landlords of first-class
institutional office Buildings;

 

--------------------------------------------------------------------------------


 

(xiii)  Advertising and promotional expenditures;

(xiv)  Any bad debt loss, rent loss, or reserves for bad debts or rent loss;

 

The following shall also be excluded from the taxes and operating costs: 
Federal and State income taxes imposed on Landlord’s net income and any and all
costs of any expenses to procure tenants for the building, including but not
limited to brokerage commissions, legal fees, and remodeling costs of suites. 
(3) “Base Year” shall mean (a) for computation of Tax increases, the fiscal tax
year ended June 30th, 2000 and (b) for computation of Operating Cost increases,
the calendar year 2000. (4) “Subsequent Year” shall mean each and every tax or
calendar year, as the case may be following the base year failing wholly or
partly within the term of the lease.

 

B.  Statements for TENANT.  On or about the 1st day of April, in each and every
Subsequent Year, and within ninety (90) days after the expiration or earlier
termination of the term of this lease, Landlord will furnish to Tenant a
comparative statement which shall show a comparison of all pertinent costs,
either actual or estimated, and information applicable to the Taxes in the Base
Year and in the current tax year and applicable to Operating Costs in the Base
Year and in the calendar year preceding the year in which the comparative
statement is submitted, and the amount, if any, of the increase in Taxes and
Operating Costs and the amount thereof to be paid by Tenant.  In the event that
the Building is not at least ninety-five percent (95%) occupied during any Base
Year or Subsequent Year, then the costs for such year, either actual or
estimated, shall be adjusted and increased to reflect what expenses would have
been, had such occupancy been ninety-five percent (95%) during such entire
year.  The failure of Landlord to furnish a comparative statement for any year
in accordance with this Paragraph B shall be without prejudice to the right of
Landlord to furnish comparative statements in subsequent years.  In the event
that Landlord shall, for any reason, be unable to furnish a comparative
statement on or about April 1st of any year, or within ninety (90) days after
the expiration or earlier termination of this lease, Landlord may furnish such
statement as soon thereafter as practicable, with the same force and effect as a
comparative statement would have had, if delivered as aforesaid.

C.  Payment of Increase in Rent.  (1) The payment of any additional rent on
account of Taxes and Operating Cost increases, pursuant to the provisions of
this Article 20 shall be made as follows: On the first day of the month
following the furnishing of a comparative statement, Tenant shall pay to
landlord as additional rent (a) a sum equal to 1/12th of Tenant’s share of tax
increase multiplied by the number of months then elapsed from the date
commencing with the 1st day of the current fiscal tax year up to the date of the
comparative statement (less any payments made in advance under the last previous
comparative statement submitted, if any), plus (b) a sum equal to 1/12th of
Tenant’s share of Operating Costs increase multiplied by the number of months
then elapsed from the date commencing with the first day of the preceding
calendar year up to the date of the comparative statement (less any payments
made in advance under the last previous comparative statement submitted, if
any), plus (c) in advance, 1/12th of such share of both Tax and Operating Cost
increases with respect to the then current month, and each month thereafter as
additional rent until a different comparative statement shall be submitted as
above provided. (2) When the next comparative statement is submitted by Landlord
to Tenant, in the event that such comparative statement shall show an increase
in Taxes and/or Operating Costs which shall be different from the increase paid
or which was to be paid in advance under the last previous comparative
statement, then the additional rent that had been or was to be paid in advance
on account of Taxes and Operating Cost increases, shall be increased or
decreased accordingly. (3) The additional rent due to Landlord or any credit due
to Tenant, as disclosed by the comparative statement furnished Tenant, shall be
paid or credited within Ten (10) days after the furnishing of such comparative
statement. (4) In the Event Tenant should dispute any cost items in any
comparative statement furnished by Landlord pursuant to this Article, Landlord
and Tenant specifically agree that provided Tenant is not otherwise in default
in the payment of the basic monthly rent under this lease and Tenant first
deposits with Landlord the total sum in dispute hereunder, the cost items in
dispute shall be submitted to an independent Certified Public Accountant engaged
by Landlord and reasonably approved by Tenant, for audit and verification of the
cost items disputed, and the finding and determination of said independent
Certified Public Accountant, shall be deemed conclusively correct, final and
binding between parties hereto without further remedy or recourse to legal
proceedings.  In the event such audit discloses that the aggregate of the true
amount of such cost items as verified is within three per cent (3%) of the
aggregate items disputed, Tenant shall pay the cost of such audit, which shall
be in accordance with the reasonable charges generally prevailing for such
work.  Sums payable under this Article are deemed independent additional rental
and are payable in addition to the rental specified in Article 2 of this lease,
any guaranteed minimum monthly rental, and any percentage rental payable under
this lease.

D.  Arbitration.  Provided Tenant is not otherwise in default in the payment of
the basic monthly rent under this lease, the interpretation, construction,
performance, or breach of this Article 20, may be settled by arbitration
pursuant to the rules and regulations of the American Arbitration Association. 
Either party requesting arbitration under this Article 20 shall make a demand on
the other party by registered or certified mail with a copy to the American
Arbitration Association.  It is a condition precedent to Tenant’s right to
arbitration that Tenant first deposit with Landlord the total amount of the sum
in dispute.  The arbitration shall take place as noticed by the American
Arbitration Association regardless of whether one of the parties fails or
refuses to participate.  In no event shall any sum payable hereunder be withheld
by Tenant pending completion of such arbitration.

 

21.  GENDER.  In this lease, whenever the context so requires, the masculine
gender herein used shall include the feminine or neuter and the singular number
shall include the plural.  The captions set forth in the various Articles of
this lease are for identification and convenience only and are not intended to,
and shall not be deemed to limit or expand the contents of the respective
Article.  If Tenant is a corporation, Tenant agrees to provide Landlord, upon
execution of this lease by Tenant, with a notarized copy of a corporate
resolution authorizing the Tenant corporation to execute this lease and any
appurtenant documents.

 

22.  SUBORDINATION.  Tenant expressly agrees that, at the sole option of
Landlord, this lease shall be either subject and subordinate, or paramount, to
all ground or underlying leases, mortgages, Deeds of Trust, or any other
encumbrances now placed or which may be placed in the future upon the real
property of which the demised premises are a part by the owners thereof, and to
all renewals, modifications, replacements or extensions thereof.  And Tenant
further agrees that, whenever requested to do so by Landlord, Tenant will
execute, sign and deliver any documents required to effectuate such
subordination or superiority.  Tenant shall, upon request from Landlord, execute
and deliver to Landlord any certificate or other instrument stating the date
this lease will terminate, the date to which rent has been paid, that this lease
is in full force and effect without modification, and that Tenant has no rights
of deduction or offset hereunder or, if this lease has been modified or if
Tenant claims a deduction or offset hereunder, stating the effect of such
modification and/or the claimed deduction or offset.  Tenant hereby irrevocably
constitutes and appoints Landlord as Tenants’ attorney in fact to execute (and
to deliver to any third party) any documents required to effect such
subordination or superiority and nay such certificate or instrument for and on
behalf of Tenant, if Tenant shall have failed to do so within ten (10) days
after request therefore by Landlord, and in such event Landlord shall be
conclusively deemed not in default under this lease.  Any right, either
expressed or implied, to quiet enjoyment of the premises which Tenant may have
under this lease shall be subject to any subordination of this lease under this
Article.  Notwhithstanding anything to the contrary in the foregoing, Landlord
agrees that is shall reasonably cooperate with and assist Tenant in Tenant’s
obtaining a lender’s standard form Non-Disturbance Agreement by requesting such
an agreement from the lender on behalf of Tenant.  Any and all costs and
expenses incurred in obtaining a Non-Disturbance Agreement shall be Tenant’s
sole responsibility, including but not limited to any fees or costs imposed by
the lender any any and all attorneys’ fees incurred by Tenant or Landlord.  Any
negotiations or modifications of lender’s standard form Non-Disturbance
Agreement shall be Tenant’s sole responsibility.

 

23.  DELAY IN OCCUPANCY.  Tenant, agrees that, in the event Landlord does not
deliver to Tenant timely possession of the demised premises at the commencement
of the term, due to failure of a previous tenant to promptly vacate the
premises, or due to delays of Landlord or its contractor in completing the
remodeling of the premises, or due to any other delays, Landlord shall not be
liable for any damage caused thereby; nor shall this lease be void or voidable
if possession is given to Tenant within one hundred twenty (120) days after the
date set for commencement of this lease, but in no event shall Tenant be liable
for rent until such time as Landlord offers to deliver possession of said
premises to Tenant.  However, the term hereof shall not be extended by such
delay.  If Tenant, with Landlord’s consent take possession of the

 

--------------------------------------------------------------------------------


 

demised premises prior to the commencement of this lease, then Tenant shall be
subject to all the covenants and conditions hereof and shall pay rent for the
period ending with the commencement of said term at the monthly rate prescribed
for the first month of said term.  In the event that the delay in delivering to
Tenant possession of said premises at the commencement of said term is caused by
Tenant, rentals shall nevertheless commence on the date set out in this lease
for the commencement of the term of this lease.

 

24.  CONDITIONS OF COVENANTS.  Each and all of the provisions of this lease are
conditions precedent to be faithfully and fully performed and observed by Tenant
to entitle Tenant to obtain and continue in possession of the premises
hereunder; said conditions are also covenants on the part of Tenant and time of
performance of each is of essence of this agreement.

 

25.  ATTORNEYS’ FEES.  If any action or actions be commenced for the breach of
any covenants or conditions of this lease, or for any rent, or any other action
arising out of this lease, or for the possession of said premises, or if
arbitration of Article 20 is requested by either party hereto, or if Landlord
necessarily intervenes in, or becomes a party, or is made a party to, any action
or actions accruing out of this lease in order to protect is rights, then losing
party will pay to prevailing party a reasonable attorney’s fee in such action or
actions, which fee shall be fixed by the court in such action.  As a further
inducement to Landlord to make this lease and in consideration thereof, Landlord
and Tenant covenant and agree that in any action or proceeding arising out of,
under or by virtue of this lease, Landlord and Tenant do hereby waive trial by
jury.

 

26.  BUILDING RULES.  Tenant covenants that Tenant, together with all persons
entering and/or occupying the demised premises shall keep and perform each and
all of the rules and regulations of the building hereinafter set forth which are
hereby referred to and made a part hereof.  Landlord shall have the right to
amend said rules and to make other and different reasonable rules and
regulations as in Landlord’s reasonable judgment may from time to time be
necessary for the management, safety, care and cleanliness of the premises, and
for the preservation of good order therein, as well as for the convenience of
other occupants and tenants therein.  Such rules and regulations may limit,
restrict and regulate the privileges of tenants in the said building, and all
such rules and regulations so made by Landlord, after notice thereof to Tenant,
shall be binding upon Tenant and become conditions of Tenant’s tenancy and
covenants on the part of and to be performed by Tenant.  Violation of any such
rules and regulations shall be deemed a material breach of this lease by
Tenant.  Landlord shall not be responsible to Tenant or to any other person for
the non-observance or violation of the rules and regulations by any other tenant
or person.

 

27.  WAIVER.  No modification, alteration or waiver of any term, covenant or
condition of this lease shall be valid unless in writing subscribed by the
Landlord or by any officer of Landlord authorized in writing.  No waiver of a
breach of any covenant or condition shall be valid unless in writing subscribed
by the Landlord or by any officer of Landlord authorized in writing.  No waiver
of a breach of any covenant or condition shall be construed to be a waiver of
any succeeding breach.  No act, delay or omission done, suffered or permitted by
landlord shall be deemed to exhaust or impair any right, remedy or power of
Landlord hereunder.  Landlord shall have the right to accept any rental payment
tendered by Tenant for lesser amounts than the full rental due without waiver of
the balance due from Tenant, and in this regard Landlord shall have the right to
deposit any checks tendered by Tenant regardless of any restrictive notations or
endorsements placed thereon by Tenant or set forth in any accompanying
transmittal without waiver of the balance due Landlord.  Landlord’s acceptance
of the keys to the premises shall not constitute a surrender or termination of
this lease.  A surrender or termination of this lease can only be effected by
way of written agreement between the parties.  This agreement contains the
entire contract between the parties hereto, and there are no oral or other
agreements between Tenant and Landlord with regard to this lease, except those
expressly set out herein, and no representative or officer of Landlord has any
power to change, modify or make any other terms or representations whatsoever
than those herein set forth.  Tenant hereby waives the provisions of Sections
1932, 1941, 1942 and subdivision (4) of Section 1933 of the Civil Code of the
State of California and any and all other statutes or laws permitting a tenant
to make repairs at the expense of the landlord or to terminate a lease by reason
of the condition of the premises or any part thereof.  Should any part, clause,
provision or condition of this lease be held to be void, invalid or inoperative,
such invalidity shall not affect any other clause, provision or condition
hereof, but the remainder of this lease shall be effective as through such
invalid clause, provision or condition had not been included herein.

 

28.  COVENANT BY TENANT.  HAZARDOUS MATERIALS.  Tenant covenants to hold
Landlord free and harmless from all loss or damage resulting from Tenant’s
violation of any term or provision of this lease, including but not limited to
attorney fees and court costs.

Tenant further covenants to hold Landlord free and harmless from the use, misuse
or neglect of said premises or appurtenances and expressly waives, in favor of
Landlord, all claims arising out of any alleged defective or unsafe condition
thereof, unless the same  was caused by the negligence or willful misconduct of
Landlord.

Tenant agrees to pay for all damages which may be caused to Landlord or the
building in which the demised premises are situated or to any tenant or occupant
thereof by any act or failure to act of Tenant or any of Tenant’s invitees,
contractors, agents, guests, visitors or employees, and Tenant further agrees
not to use or suffer to be used the demised premises in any manner which will
increase the present rate of premium for insurance on said building, or cause a
cancellation of any insurance policy relating to said building (Landlord
acknowledges that Tenant’s existing banking operations do not violate this
restriction on the use of the Premises) or keep or suffer to be kept therein any
gasoline, distillate, petroleum, hazardous substances or explosive products. 
Tenant agrees during the entire term to take good care of the demised premises
and to keep the interior thereof in good order, repair and condition, natural
deterioration with careful use and injury by fire, the elements and acts of God
excepted.

Tenant and Landlord hereby represent and warrant that no real estate broker nor
any other person other than Landlord, its agents and employees, has been
involved in the securing and negotiation of this lease, nor is any broker or any
other person entitled to any commission, finder’s fee, nor any other payment as
a result of Tenant’s execution of this lease.

Tenant shall not use, generate, manufacture, produce, store, treat or dispose of
on, under or about the Leased Premises or the Building, or any part thereof, any
pesticides, fungicides, solvents, herbicides, flammable explosives, asbestos,
radioactive materials, hazardous wastes, toxic substances or related injurious
materials, whether injurious by themselves or in combination with other
materials (collectively, “Hazardous Materials”).  As used in this Paragraph 7.C,
Hazardous Materials shall include but not be limited to substances defined as
“hazardous substances”, “hazardous materials”, or “toxic substances” in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601, et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. Section 1801, et seq.; the Resource Conservation and Recovery
Act, 42 U.S.C. Section 6901 et seq.; and those substances defined as “hazardous
wastes” in Section 25117 of the California Health & Safety Code or as “hazardous
substances in section 20316 of the California Health and Safety Code; and in the
regulations adopted and publications promulgated pursuant to said laws. 
California Health and Safety Code Section 25359.7 (b) requires any tenant of
real property who knows, or has reasonable cause to believe, that any release of
a hazardous substance has come to be located in, on or beneath such real
property to give written notice of such condition to the owner thereof.  Tenant
shall comply with requirements of Section 25359.7 (b) and any successor statute
thereto and with all other statutes, laws, ordinances, rules, regulations and
orders of governmental authorities with respect to hazardous substances.

Tenant shall indemnify, defend (by counsel reasonably acceptable to Landlord),
protect, and hold Landlord, and each of Landlord’s partners, employees, agents,
attorneys, successors and assigns, free and harmless from and against any and
all claims, liabilities, penalties, forfeitures, losses or expenses (including
attorneys’ fees) or death of or injury to any person or damage to any property
whatsoever, arising from or caused in whole or in part, directly or indirectly
by (a) Tenant’s possession in, on, under or about the Leased Premises or
discharge in or from the Leased Premises of any Hazardous Materials or Tenant’s
use, analysis, storage, transportation, disposal, release, threatened release,
discharge or generation of Hazardous Materials to, in, on, under, about or from
the Leased premises or the Building, or (b) Tenant’s failure to comply with any
Federal, State, County, Municipal, local or other law, rule, ordinance and
regulation now or hereafter in effect relating to the industrial hygiene,
environmental protection, use, analysis, generation, manufacture, purchase,
transportation, storage and disposal of hazardous, toxic, contaminated,
polluting and radioactive

 

--------------------------------------------------------------------------------


 

matter, substances and wastes.  Tenant’s obligations hereunder shall include,
without limitation, and whether foreseeable or unforeseeable, all costs of any
required or necessary repair, cleanup, detoxification or decontamination of the
Leased Premises or the Building, and the preparation and implementation of any
closure, remedial action or other required plans in connection therewith, and
shall survive the expiration or earlier termination of this Lease.  For purposes
of the release and indemnity provisions hereof, any acts or omissions of Tenant,
or by employees, agents, assignees, contractors or subcontractors of Tenant or
others acting for or on behalf of Tenant (whether or not they are negligent,
intentional, willful or unlawful) shall be strictly attributable to Tenant.

 

29.  DEFAULT.  A.  It shall, at Landlord’s option, be deemed a breach of this
lease if (1) Tenant defaults (a) in the making of any payment of money pursuant
to this lease or (b) in fulfilling any other term, covenant, condition,
provision, or agreement of this lease if said default under this Article 29
continues to exist at the expiration of  thirty (30) days after notice thereof
given by Landlord to Tenant, or  (2) (Intentionally deleted.  Any references to
this subparagraph 2 in this Lease shall be deemed to refer to subparagraph (3)
which follows,; (3) Tenant shall cease to occupy or conduct business in Suite
100 and/or the Second Floor Premises during customary banking hours, or if
Tenant shall remove substantially all of Tenant’s furniture or furnishings
therefrom, or  (4) Tenant shall fail to move into or take possession of demised
premises within fifteen (15) days after Landlord offers the premises for
occupancy or (5) any execution or attachment shall be issued against Tenant or
any of Tenant’s property or (6) the demised premises shall be taken or occupied
or attempted to be taken or occupied by someone other than Tenant or (7) Tenant
shall default with respect to any other lease between (a) Landlord and Tenant,
or (b) any parent company or subsidiary company or affiliate or agent of
Landlord or Tenant or (8) Tenant assigns or otherwise transfers substantially
all of the assets used in connection with the business conducted in demised
premises.

B.  In the event that Landlord elects, pursuant to paragraph A of this Article,
to declare a breach of this lease, then Landlord shall have the right to give
Tenant  fifteen (15) days notice of intention to end the term of this lease and
thereupon, at the expiration of said  fifteen (15) days, the term of this lease
shall expire as fully and completely as if that day were the day herein
definitely fixed for the expiration of the term hereof and Tenant shall then
quit and surrender the demised premises to Landlord, but Tenant shall remain
liable as hereinafter provided.  If Tenant fails to so quit and surrender the
demised premises as aforesaid, Landlord shall have the right, without notice to
re-enter demised premises and dispossess Tenant and the legal representatives of
Tenant and all other occupants of demised premises by unlawful detainer or other
summary proceedings, or otherwise, and remove their effects and regain
possession of demised premises (but Landlord shall not be obligated to effect
such removal).

C.  In the event of any breach of this lease by Tenant (and regardless of
whether or not Tenant has abandoned the demised premises), this lease shall not
terminate unless Landlord, at Landlord’s option, elects at any time when Tenant
is in breach of this lease to terminate Tenant’s right to possession as provided
in Paragraph B and of this Article or, at Landlord’s further option, by the
giving of any notice (including but not limited to any notice preliminary or
prerequisite to the bringing of legal proceedings in unlawful detainer)
terminating Tenant’s right to possession.  For so long as this lease so
continues in effect, Landlord may enforce all of Landlord’s rights and remedies
under this lease, including the right to recover all rent as it becomes due
hereunder.  For the purposes of this Paragraph C, the following shall not
constitute termination of Landlord’s right to possession; (1) acts of
maintenance or preservation or efforts to relet demised premises, or (2) the
appointment of a receiver upon initiative of Landlord to protect Landlord’s
interest under this lease.

D.  In the event of termination of this lease or termination of Tenant’s right
to possession (as the result of Tenant’s breach of this lease or pursuant to
Article 30 (Bankruptcy), landlord shall have the right: (1) To remove any and
all persons and property from demised premises pursuant to such rights and
remedies as the laws of the State of California shall then provide or permit,
but Landlord shall not be obligated to effect such removal.  Such property may,
at Landlord’s option, be stored or otherwise dealt with as such laws may then
provide or permit, including but not limited to the right of Landlord to store
the same, or any part thereof, in a warehouse or elsewhere at the expense and
risk of and for the account of Tenant. (2) To recover from Tenant damages which
shall include but not be limited to: (a) The worth, at the time of award, of the
unpaid rent (including but not limited to increases in rent pursuant to Article
20 even if determined at a later date) which have been earned at the time of
termination; (b) The worth, at the time of award, by which the unpaid rent
(including but not limited to increases in rent pursuant to Article 20 even if
determined at a later date) which would have been earned after termination until
the time of award exceeds the amount of such rental loss that the Tenant proves
could have been reasonably avoided; (c) The worth, at the time of award, of the
amount by which the unpaid rent (including but not limited to increases in rent
pursuant to Article 20 even if determined at a later date) for the balance of
the term after the time of award exceeds the amount of such rental loss that
Tenant proves could have been reasonably avoided for the same period; and (d)
Such expenses as Landlord may incur for legal actions, attorney’s fees, court
costs, for reletting (including but not limited to advertising), brokerage fees,
for putting demised premises in good order, condition and repair, for preparing
the same for reletting (including but not limited to any remodeling, renovations
or alterations of the premises), and for keeping demised premises in good order,
condition and repair (before and after Landlord has prepared the same for
reletting), and all reasonable costs (including but not limited to attorneys’
and receivers’ fees) incurred in connection with the appointment of and
performance by any receiver and any other amount necessary to compensate
Landlord for all the detriment approximately caused by Tenant’s failure to
perform these obligations under the lease or which in the ordinary course of
things would be likely to result therefrom.  The “worth of at the time or award”
shall include interest at the maximum legal rate. (3) To enforce, to the extent
permitted by the laws of the State of California then in force and effect, any
other rights or remedies set forth in this lease or otherwise applicable hereto
by operation of law or contract.

E.  In the event of a breach or threatened breach by Tenant of any of the terms,
covenants, conditions, provisions or agreements of this lease Landlord shall
additionally have the right of injunction.  Mention in this lease of any
particular remedy shall not preclude Landlord from any other remedy, at law or
in equity.

F.  Tenant hereby expressly waives any and all rights of redemption granted by
or under any present or future law in the event of Tenant’s being evicted or
dispossessed or any cause, or in the event of Landlord’s obtaining possession of
demised premises, by reason of the violation by Tenant of any of the terms,
covenants, conditions, provisions or agreements of this lease, or otherwise.

G.  Any amount due to Landlord not paid when due shall bear interest at the
maximum rate then allowable by law from the date due.  On any amounts not paid
within twenty-five (25) days from the date due, Tenant shall pay Landlord a late
charge of five (5%) per month for Landlord’s administrative expenses, plus the
amount of legal costs and attorney’s fees incurred by Landlord prior to trial,
for the collection of such delinquent rent.  Landlord shall have the right to
apply the first monies received from Tenant to late charges and interest. 
Payment of such interest and late charges shall not excuse or cure any default
by Tenant under this lease.  Interest shall not be payable on late charges.

 

30.  BANKRUPTCY.  If, at any time during the term of this lease, in any judicial
action proceeding in any court against Tenant, a receiver or other officer or
agent abe appointed to take charge of said premises or the business conducted
therein and shall be in possession thereof, or if this lease or the interest or
estate created thereby vest in any other person or persons by operation of law
or otherwise, except by consent of Landlord, or in the event of any action taken
by or against Tenant under the federal bankruptcy laws or other applicable
statutes of the United States, or any state, or if Tenant shall make an
assignment for the benefit of creditors, or if an attachment or execution is
levied upon Tenant’s property or interest under this lease which is not
satisfied or released within thirty (30) days thereafter, the occurrence of any
such event shall be deemed to be a breach of this lease by Tenant, and Landlord
shall have the rights herein provided in the event of any such breach, including
the right, at Landlord’s option, to terminate this lease immediately and enter
said premises and remove all persons and property therefrom.  Notwithstanding
the foregoing, in the event Tenant is ever subjected to the jurisdiction of the
Federal Deposit Insurance Corporation or any other federal or state banking
authority and pursuant thereto Tenant or such authority continues to pay the
rent pursuant to this Lease, then this Lease shall not terminate pursant to the
provisions of this Article so laong as the rental and other provisions of this
Lease are performed.

 

31.  ACCEPTANCE.  Tenant agrees that, upon substantial completion of said
premises and/or upon Landlord’s offer to deliver the same for occupancy by
Tenant, Tenant will accept said premises and take possession thereof.  The entry
of the Tenant into the possession of the demised premises shall be conclusive
acknowledgement on Tenant’s part of Tenant’s acceptance of the premises and that
they are in good and tenantable condition, except as to latent defects not
apparent by

 

--------------------------------------------------------------------------------


 

reasonable visual inspection and reasonable punchlist items..  At the expiration
or sooner termination of this Lease, Tenant shall deliver the demised premises
to landlord, clean and in a state of repair in which said premise existed at the
commencement of the term hereof with tenant improvements accepted by Lanldord
under the provisions of Article 7, reasonable wear and tear excepted.  There are
no representations or warranties of Landlord as to the condition or state of
repair of the premises except as expressly stated in this lease.  Tenant’s
failure to accept the premises upon Landlord’s offer of delivery shall in no way
postpone the commencement of this lease or Tenant’s obligation to pay rental
hereunder.

 

32.  COMPLIANCE.  Tenant shall, at Tenant’s expense, comply with all laws,
rules, orders, ordinances, regulations and requirements or municipal, state and
federal governments, boards and authorities relative to the Tenant’s occupancy
of the demised premises or to the business to be conducted therein. Landlord
shall, at Landlord’s expense, comply with all laws, rules, orders, ordinances,
regulations and requirements or municipal, state and federal governments, boards
and authoritites (herein collectively referred to as the “requirements and
authorities”) relative to the leasing and general operations of the Building,
exclusive of the requirements and authorities relative to each and all of the
tenant’s occupancies of premises with the Building or to the business’s
conducted by such tenants.Tenant will keep the said premises in a clean and
orderly condition and in accordance with all laws and ordinances and the
direction of all public officers, and, as far as reasonably possible, shall keep
all immoral and disreputable persons out of said premises to the end that the
reputation of the demised premises and the said building as a first class office
building may be preserved.  No trade, occupation, game or business shall be
conducted upon said premises which shall be unlawful or of unethical character. 
The demised premises shall not be used for cooking (except only for incidental
microwave cooking or employees lunch and snacks in a non-public are a of the
Premises), lodging, sleeping or for immoral purposes and no objectionable noise,
vibration or odor shall be permitted to escape from said premises.  Tenant shall
not install nor maintain vending machines on the demised premises nor engage in
any activity which violates landlord’s Certificate of Occupancy relating
thereto.

 

33.  CALIFORNIA LAW.  The provisions of this lease shall be construed and
interpreted in accordance with the laws of the State of California.  The
language in all parts of this lease shall be construed in all cases according to
its fair meaning and not strictly for or against either Landlord or Tenant. 
This lease shall be deemed to be jointly prepared by both of the parties hereto,
and any ambiguities or uncertainties herein shall not be construed for or
against either of the parties hereto.

 

34.  TRANSFER OF LANDLORD’S INTEREST.  The term “Landlord” as used in this
lease, insofar as covenants or obligations on the part of Landlord are
concerned, shall be limited to mean and include only the owner, or owners, at
the time in question, of the fee or the ground lease on the demised premises and
in the event of any transfer of the title to such Proprietary interest, the
Landlord named herein (and in case of any subsequent transfers or conveyances,
the then Grantor), their employees and agents shall be automatically freed and
relieved from and after the date of such transfer or conveyance of all personal
liability with respect to the performance of any covenants or obligations on the
part of Landlord contained in this lease thereafter to be performed; provided,
that any funds in the hands of such Landlord or the then Grantor at the time of
such transfer in which Tenant has an interest shall be turned over to the
Grantee, and any amount then due and payable to Tenant by Landlord or the then
Grantor under any provision of this lease shall be paid to Tenant, it being
intended hereby that the covenants and obligations contained in this lease on
the part of Landlord shall, subject as aforesaid, be binding upon Landlord, its
successors and assigns only during and in respect to their successive periods of
ownership. Any liability that arises from Landlord’s negligence during its
period of ownership and that remains unsatisfied at the expiration of said
period of ownership, shall survive the expiration of the period of ownership.

 

35.  FORCE MAJEURE.  Any act of the Landlord or Tenantrequired by this lease to
be done within a specified time (except for the payment of renat and other sums
deemed rent) shall be subject to excusable delays.  The term “excusable delays”
shall be deemed to mean any delays caused by or due to fire, the elements of
nature, casualties, strikes, lockouts or other labor troubles, governmental
regulations, shortages of material, or supplies, or any cause, whether similar
or dissimilar to the foregoing beyond the control of the performing party which
affects the performance of that party.  Neither party shall be liable to the
other , in damages or otherwise for any such excusable delays. Landlord shall
not be deemed in default hereunder, for any failure, suspension, stoppage or
interruption of any public utility services, air conditioning or elevator
service, caused by repairs, replacements, riots, strikes, labor disputes, fire
explosion, earthquake, floods, rain storms, war, insurrection failure of any
public utility to furnish service for any reason whatsoever (including, but not
limited to any rationing or reduction in service due to any Energy or Natural
Resource Conservation Act or Agency, or any Environmental Protection Act or
Agency, or any other similar or dissimilar act, statute, ordinance, regulation
or directive of any federal, state, county, municipality, or any other
governmental or quasi-governmental agency, or of any public utility or any other
public or private agency or entity vested with the power to curtail service as a
means of conserving or controlling the consumption of water, gas, electricity or
any other utility, or any other energy or energy product, or natural resource,
or any product or service), act of God, accidents or any other similar or
dissimilar causes beyond the reasonable control of Landlord; nor shall such
failure or reduction constitute an eviction.  There shall be no abatements of
rent by reason of any such failure or reduction.

 

36.  TAXES, ASSESSMENTS AND OTHER CHARGES.  In addition to rental, operating
cost increases and any charges for utilities or services payable under this
lease.  Landlord may at any time during the term of this agreement increase the
service or utilities charges payable as additional rent to reflect any and all
expenses costs (including but not limited to costs to secure any alternate
source of utilities, energy, products or service), improvements, taxes,
assessments, charges, subcharges or penalties which Landlord is subject to or
required to make after the execution date of this lease pursuant to any Energy
or Natural Resource Conservation Act or Agency, or any Environmental Protection
Act or Agency, or any other similar or dissimilar act, statute, ordinance,
regulation or directive of any federal, state, county, municipality, or any
other governmental or quasi-governmental agency, or any public utility of any
other public or private agency or entity vested with the power to impose taxes,
assessments, charges, surcharges or penalties as a means of conserving or
controlling the consumption of water, gas, electricity or any other utility, or
any other energy or energy product, or natural resource, or any product or
service, whether or not such taxes, assessments, charges, surcharges or
penalties are based upon or applied (either directly or indirectly) to any
utility, product or service charge.  Such increase to Tenant shall be based upon
a proportion of the sum due as determined by Landlord, to be reasonably
applicable to Tenant and shall be due and payable within ten (10) days after
billing by Landlord.  In any event, Tenant shall pay all such taxes,
assessments, expenses, charges, or surcharges that are imposed directly against
Tenant.

 

Tenant shall pay Tenant’s Percentage Share (as specified in Article 20) of any
special assessment levied upon the building, improvements or real property upon
which the demised premises are located by the Los Angeles Rapid Transit District
(or any other governmental entity having the authority to impose such
assessment) (the “Metrorail Assessment”).  Tenant shall pay Tenant’s Percentage
Share of the Metrorail Assessment in equal monthly installments as the same are
billed by Landlord to Tenant.  Landlord may require that the final installment
be due and payable on the first day of the month in which the Metrorail
Assessment is due.  Tenant’s obligation requires Tenant to pay Tenant’s
Percentage Share of the entire Metrorail Assessment for each calendar year of
the Term and is not limited to Tenant’s Percentage Share of any annual increases
made, from time to time, to the Metrorail Assessment.  If the bill for the
Metrorail Assessment specifies that it applies to a given period of time,
Tenant’s obligations shall be amortized to the extent the Term of

 

--------------------------------------------------------------------------------


 

this Lease does not include all such period.

 

Tenant shall pay Tenant’s Percentage Share (as specified in Article 20) of any
special assessment, tax, levy, surcharge or fee levied upon the building,
improvements or Real Property by the City or County of Los Angeles in connection
with the development, improvement or beautification of Pershing Square or the
area immediately adjacent thereto (the “Pershing Square Assessment”).  Tenant’s
obligation requires Tenant to pay Tenant’s Percentage Share of the entire
Pershing Square Assessment for each calendar year of the Term and is not limited
to Tenant’s Percentage Share of any annual increases made, from time to time, to
the Pershing Square Assessment.  If the bill for the Pershing Square Assessment
specifies that it applies to a given period of time, Tenant’s obligations shall
be amortized to the extent the Term  of this Lease does not include all such
period.

 

Tenant shall pay Tenant’s Percentage Share (as specified in Article 20) of any
special assessment levied upon the building, improvements or real property upon
which the demised premises are located by the Downtown Business Improvement
District (or any other governmental entity having the authority to impose such
assessment) (the “Downtown BID Assessment”).  Tenant shall pay Tenant’s
Percentage Share of the Downtown BID Assessment in equal monthly installments as
the same are billed by Landlord to Tenant.  Landlord may require that the final
installment be due and payable on the first day of the month in which the
Downtown BID Assessment is due.  Tenant’s obligation requires Tenant to pay
Tenant’s Percentage Share of the entire Downtown BID Assessment for each
calendar year of the Term and is not limited to Tenant’s Percentage Share of any
annual increases made, from time to time, to the Downtown BID Assessment.  If
thebill for the Downtown BID Assessment specifies that it applies to a given
period of time, Tenant’s obligations shall be amortized to the extent the Term
of this Lease does not include all such period.

 

37. 

 

38.  CONDITION OF THE PREMISES.  Tenant agrees that the demised premises are
being leased in an “as is” condition and Landlord is not obligated to perform
any work of any kind to prepare the premises for Tenant’s occupancy.  The area
of the leased premises is based upon the rentable area, which includes Tenant’s
proportionate share of the public elevator lobby, toilet rooms, corridors and
other public areas on the floor on which the demised premises are located.  A
lease of a full floor includes the entire public area on the floor.  Landlord
shall provide Tenant with an allowance of $25,000.00 to be used by Tenant in
connection with Tenant’s remodeling and rennovation work contemplated to be
undertaken by Tenant, at Tenant’s sole cost and expense and in accordance with
Article 7 of this Lease, and including the building safety systems and the
public restrooms.

 

39.  FIRE PROOFING AND INSULATING MATERIALS. ABATEMENT.  Tenant acknowledges
that certain fire-proofing and insulating materials used in the construction of
the Building contain asbestos and other hazardous substances (collectively
“asbestos”).  If any governmental entity promulgates or revises a statute,
ordinance, code, rule or regulation, or imposes mandatory or voluntary controls
or guidelines with respect to such asbestos-containing materials or if Landlord
otherwise so elects, Landlord may, in its sole discretion, comply with such
mandatory or voluntary controls or guidelines, or elect to make such alterations
or remove such asbestos-containing materials.  Such compliance or the making of
alterations, and the removal of all or a portion of such asbestos containing
materials, whether in the Premises or elsewhere in the Building, shall not, in
any event constitute a breach by Landlord of any provision of this Lease,
relieve Tenant of the obligation to pay any Rent due under this Lease,
constitute or be construed as a constructive or other eviction of Tenant, or
constitute or be construed as a breach of Tenant’s quiet enjoyment.  In
accordance with Proposition 65 (Assembly Bill No. 3713) and the regulations
promulgated thereunder (California Health and Safety Code Sections 25249.6 et.
seq.) which require that persons subject to “environmental exposure” to certain
designated chemicals, such as asbestos, receive warning, you are advised that:

 

WARNING:  THE BUILDING CONTAINS ASBESTOS

A CHEMICAL KNOWN TO THE STATE OF

CALIFORNIA TO CAUSE CANCER.

 

Tenant also acknowledges that Landlord has promulgated building regulations and
procedures governing the manner in which Tenant may undertake alterations,
additions, modifications and improvements to the Premises in those areas where
asbestos-containing materials may be located, and such regulations and
procedures may be modified, amended or supplemented from time to time.  Prior to
undertaking any physical work in or around the Premises, Tenant shall notify
Landlord in writing, of the exact nature and location of the proposed work and
shall promptly supply such additional information regarding the proposed work as
Landlord shall request.  After receipt of Tenant’s notice, Landlord shall, to
the extent appropriate, supply Tenant with the Building regulations and
procedures for working in areas where there is a risk of coming into contact
with asbestos-containing materials.  Tenant shall, at Tenant’s sole cost and
expense, strictly comply with all such Building regulations and procedures
established by Landlord and with all applicable governmental statutes,
ordinances, codes, rules, regulations, restrictions and guidelines (herein
“governmental controls”).  Landlord shall have the right (but not the duty or
obligation at all times to monitor the work for compliance with the Building
regulations and procedures and governmental controls.  If Landlord determines
that any of the Building regulations or procedures or governmental controls are
not being strictly complied with, Landlord may immediately require the cessation
of all work being performed in or around the Premises until such time as
Landlord is satisfied that the applicable regulations, procedures and
governmental controls will be observed.  Landlord’s monitoring of any work in or
around the Premises shall not be deemed a certification by Landlord of
compliance with any applicable governmental control or of the building
regulations and procedures or a waiver by Landlord of its right to require
strict compliance by Tenant with such Building regulations and procedures and
governmental controls, nor shall such monitoring relieve Tenant from any of its
responsibilities and liabilities relating to such work.

 

--------------------------------------------------------------------------------


 

 

This lease consists of    thirty nine (39) Articles consecutively numbered.

 

Rules and regulations of the building referred to herein which constitute a part
of this lease

1.  The sidewalks, entrances, lobby, garage, elevators, stairways and public
corridors shall be used only as a means of ingress and egress and shall remain
unobstructed at all times.  The entrance and exit doors of all suites are to be
kept closed at all times, except as required for orderly passage to and from a
suite.  Loitering or congregating in any part of the building or obstruction of
any means of ingress or egress shall not be permitted.  Doors and windows shall
not be covered or obstructed except that Landlord shall have the right to
require Tenant to keep the drapes closed at all times.

2.  Plumbing fixtures shall not be used for any purposes other than those for
which they were constructed, and no rubbish, newspapers, trash or other
substances of any kind shall be thrown into them.  Walls, floors and ceilings
shall not be defaced in any way, and no one shall be permitted to mark, drive
nail, screw or drill into, paint, or in any way mar any building surface, except
that pictures, certificates, licenses and similar items normally used in
Tenant’s business may be carefully attached to the walls of the demised premises
by Tenant in a manner to be prescribed by Landlord.  Upon removal of such items
by Tenant, any damage to the walls or other surfaces, except minor nail holes,
shall be repaired by Tenant.

3.  No awning, shade, sign, advertisement or notice shall be inscribed, painted,
displayed or affixed on, in or to any window or door or any other part of the
outside or inside of the building or the demised premises.  No window displays
or other public displays shall be permitted, without the prior written consent
of Landlord.  Tenant shall not solicit other tenants in the building.  Drapes
may be installed by tenants provided they are of such color, material,
construction and installation as may be prescribed by landlord.  All tenant
identification on public corridor doors will be installed by Landlord for
Tenant, but the cost shall be paid by Tenant.  No lettering or signs other than
the name of the Tenant will be permitted on public corridor doors, with the size
and type of letters to be prescribed by Landlord.  The bulletin board or
directory of the building will be provided exclusively for the display of the
name and location of Tenant only, and Landlord reserves the right to exclude all
other names therefrom and to assess its Building Standard charge for each and
every name other than the name of Tenant which Tenant may desire to be placed
upon such bulletin board and to which Landlord may consent.  All requests for
listing of Tenants on the Directory of Building Tenants must be submitted to the
office of the building in writing.  Landlord reserves the right to approve all
listing requests.

4.  Electric wiring of every kind and telephone outlets shall be installed in a
manner as will be prescribed by Landlord.  The location of convenience outlets,
electric light outlets, power outlets and telephone outlets shall be approved by
Landlord, but the cost of installation thereof shall be borne by Tenant.

5.  The weight, size and position of all safes and other unusually heavy objects
used or placed in the building shall be prescribed by Landlord and shall, in all
cases, stand on metal plates of such size as shall be prescribed by Landlord. 
The repair of any damage done to the building or property therein by putting in
or taking out or maintaining such safes or other unusually heavy objects shall
be paid for by Tenant.

6.  All freight, furniture, fixtures and other personal property shall only be
moved into, within and out of the building at times designated by and under the
super vision of Landlord and in accordance with such regulations as may be
posted in the office of the building.  In no event will Landlord be responsible
for any loss or damage to such freight, furniture, fixtures or personal property
from any cause.

7.  No improper noises, vibrations or odors will be permitted in the building,
nor shall any person be permitted to interfere in any way with tenants or those
having business with them.  No person will be permitted to bring or keep within
the building any animal, bird or bicycle.  No person shall throw trash, refuse,
cigarettes or other substances of any kind any place within or out of the
building, except in the refuse containers provided therefor.  No person shall be
employed by Tenant to do janitor work in any part of said building without the
written consent of Landlord.  Landlord reserves the right to exclude or expel
from the building any person who, in the judgment of Landlord, is intoxicated or
under the influence of liquor or drugs or who shall in any manner do any act in
violation of the rules and regulations of said building.

8.  The storage of goods, wares or merchandise on the premises will not be
permitted except in areas specifically designated by Landlord for storage.  No
auction, public or private, will be permitted in the premises.  Articles of
unusual size or weight and articles which exceed the design floor weight of the
building are not permitted in the building, unless permitted by Landlord in
writing.

9.  The requirements of Tenant will be attended only upon application at the
office of the building.  Landlord’s employees shall not perform any work or do
anything outside of their regular duties unless under special instruction from
the office of the building, and no such employee shall admit any person (Tenant
or otherwise) to any office without specific instructions from the office of the
building.

10.  All keys shall be obtained from Landlord, and all keys shall be returned to
Landlord upon termination of this lease.  Tenant shall not change the locks or
install other locks on the doors.

11.  Any Tenant using the premises after regular business hours or on
non-business days shall lock any entrance doors to the building used by Tenant
immediately after entering or leaving the building.  Tenant, his employees,
agents or associates, or other persons entering or leaving the building when it
is so locked may be required to sign the building register when so doing, and
any watchman in charge may refuse to admit Tenant or any of Tenant’s employees,
agents or associates, or any other person to the building while it is so locked
without a pass previously arranged or other satisfactory identification showing
such person’s right to access to the building at such time.  However, Landlord
assumes no responsibility whatsoever in connection therewith and shall not be
liable for any damage resulting from any error in regard to any such pass or
identification or from the admission of or refusal to admit, any person to said
building.

12.  Tenant shall be deemed to have read these rules and to have agreed to abide
by them as a condition to his occupancy of the space herein leased.  THIS LEASE
AGREEMENT WILL NOT BECOME EFFECTIVE OR A BINDING AGREEMENT BETWEEN THE PARTIES
UNTIL IT HAS BEEN COUNTERSIGNED BY CITINATIONAL-BUCKEYE BUILDING CO. AND A COPY
EXECUTED BY ALL THE PARTIES HERETO HAS BEEN RETURNED TO THE TENANT.

 

LANDLORD:

TENANT:

CITINATIONAL-BUCKEYE BUILDING CO.,

CITY NATIONAL BANK

a California limited partnership

a national banking association

By:  OLIVE-SIXTH BUCKEYE CO., General Partner

 

 

 

 

 

By:

 

 

By:

 

 

Bram Goldsmith, General Partner

 

 

--------------------------------------------------------------------------------


 

[GRAPHIC]

 

 

EXHIBIT “A”

 

606 Olive Street

 

 

 

Los Angeles, CA.

 

 

 

STEVENSON SYSTEMS INC.

[LOGO]

 

 

 

CNB

 

--------------------------------------------------------------------------------
